Citation Nr: 0002051	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
At that time, the RO addressed three issues:  (1) entitlement 
to an increased evaluation for bronchial asthma, evaluated at 
that time as 10 percent disabling; (2) entitlement to service 
connection for a right shoulder disability; and (3) whether 
new and material evidence to reopen a claim for service 
connection for prostatitis had been presented.  The veteran 
appealed these issues to the Board in a February 1998 
substantive appeal.  Since this time, in a November 1998 
determination, the RO has awarded service connection for a 
right shoulder disability.  Accordingly, this claim has been 
granted and, under the guidance applied by the United States 
Court of Appeals for the Federal Circuit in Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other outstanding 
question of law or fact concerning the provisions of benefits 
under the law administered by the VA remains unresolved with 
regard to this issue.  Absent such questions, there is no 
matter over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991).  Consequently, this 
claim is not before the Board at this time.  

In November 1998, the RO also increased the evaluation for 
the service-connected bronchial asthma condition from 
10 percent to 30 percent disabling.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Veterans Claims 
(Court) held that in a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  
Consequently, the claim of entitlement to an increased 
evaluation for bronchial asthma, currently evaluated as 
30 percent disabling, is before the Board at this time.  


FINDINGS OF FACT

1.  In February 1988, the veteran's claim of service 
connection for prostatitis was denied by the RO.

2.  The additional evidence obtained or submitted to reopen 
the claim since February 1988 includes the veteran's 
statements associating this condition with service.  

3.  The additional evidence is either cumulative or redundant 
and, by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the veteran's claim.  

4.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim of 
entitlement to an increased evaluation for bronchial asthma 
has been obtained by the RO.  

5.  The residuals of the veteran's service-connected 
bronchial asthma include a moderate obstructive ventilatory 
pattern becoming normal after bronchodilatation.  Pulmonary 
function studies reflect Forced Expiratory Volume in one 
second (FEV-1) of 76.20 percent of predicted and FEV-1/Force 
Vital Capacity (FVC) of 93.81 percent of predicted.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
of service connection for prostatitis has not been submitted.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  An evaluation in excess of 30 percent for the 
service-connected bronchial asthma is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records make reference to treatment for 
prostatitis because of dysuria and with pain subsiding upon 
release of fluids.  No chronic condition was indicated.  In 
his September 1986 separation evaluation, the veteran noted 
urinary difficulties.  However, prostatitis was not indicated 
or found.  The veteran was discharged from active service in 
December 1986.  

The veteran filed his initial claim for VA compensation in 
May 1987.  At that time, he noted both asthma and a prostate 
gland difficulty.  At a VA evaluation in September 1987, 
prostatitis was not diagnosed.  Asthma, however, was found.  
Accordingly, in a February 1988 rating determination, service 
connection was awarded for bronchial asthma.  In the February 
1988 determination, while it was noted that the veteran had 
been treated for prostatitis in service, it was found that it 
was not evident on his discharge physical evaluation nor 
during the VA evaluation.  Accordingly, this claim was 
denied.  The veteran was provided notice of this 
determination later that month.  

In a VA evaluation dated February 1989, no reference was made 
to prostatitis  

In October 1996, the veteran requested an increased rating in 
a service-connected asthma condition.  At that time, he also 
noted a prostate disorder.  In January 1997, he reported the 
health care providers who had treated him for the conditions 
at issue.  As to the prostate disability, he reported in 
service treatment and then reported the next medical 
treatment in 1995-96 by Dr. Abraham and Dr. Magsino. 

In a November 1996 VA evaluation, it was reported that the 
veteran had a moderate obstructive ventilatory pattern.  

Both the RO and the veteran obtained medical records.  These 
included the records from Dr. Abraham and Dr. Magsino as well 
as a June 1997 statement from the veteran's pulmonologist.  
The pulmonologist reports that the veteran was a known 
asthmatic with attacks that occurred daily with occasional 
nocturnal symptoms.  It was noted that the veteran used an 
inhaled bronchodilator more than three times daily.  
Improvement in the overall clinical status and physical 
findings was noted.  However, the veteran claimed he 
continued to have daily "mild" attacks requiring him to use 
an inhaler on almost a daily basis.  

In his August 1997 notice of disagreement, the veteran 
reported difficulties with his bronchial asthma when he was 
caught in heavy traffic.  It was also noted that his 
bronchial attacks occurred if he is eating something that he 
is allergic of or by consuming alcoholic beverages.  The 
veteran noted use of medication and an inhaler to treat to 
this condition.  

In a February 1998 respiratory evaluation, it was indicated 
that the veteran was placed on prednisone "every now and 
then."  The veteran contended that he suffered from a 
productive cough with whitish sputum and dyspnea on moderate 
exertion.  He also contended that he had asthmatic attacks 2 
to 3 times a week and that, in between attacks, he is mainly 
normal.  It was also noted that the veteran had good 
treatment response with occasional exacerbations.  No bed 
rest was required.  Physical evaluation revealed no weight 
loss and no presence of pulmonary hypertension.  

Pulmonary function testing revealed a FEV-1 of 76.20 percent 
and a FEV-1/FVC of 93.81 percent.  This was interpreted as a 
moderate obstruction that was markedly improved by a 
Salbutamol inhaler.  The examiner's final diagnosis noted 
asthma with a moderate obstructive ventilatory pattern 
becoming normal after bronchodilatation.  

In November 1998, the RO, based on the evaluation cited 
above, increased the veteran's service-connected bronchial 
asthma from 10 percent to 30 percent disabling.  Since this 
time, the veteran had submitted no additional statements 
regarding his condition.  While the Board has assumed the 
veteran wishes to continue with his appeal, it is unclear if 
he is in actual dispute of the current determination.   




II.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Veteran's Previously Denied Claim of Service 
Connection for Prostatitis.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

Even if the veteran has prostatitis at this time, such a 
disability would still be need to be shown as associated with 
the veteran's active service.  In this case, the veteran 
himself has supplied no new competent medical evidence to 
support his theory that he has prostatitis, as opposed to 
simply an enlarged prostate, or that this condition is 
related to service.  While the VA evaluation of November 1996 
appears to indicate some form of prostate disability, the VA 
evaluator failed to associate this disability with the 
veteran's active service.  The records of the private 
physicians the veteran identified as providing treatment for 
the claimed prostatitis were obtained.  These fail to show 
that the physician linked any current prostatitis with the 
veteran's period of active service.

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).  Consequently, the 
veteran is not competent to associate his current alleged 
prostate difficulties with his active service.  Moreover, the 
lay arguments that his current difficulties are associated 
with service are merely cumulative of evidence of record in 
February 1988.  Consequently, they are not new.  The recently 
obtained medical evidence regarding this condition is 
likewise fundamentally cumulative.  Consequently, the medical 
evidence is not "new" and cannot constitute "new and 
material evidence."  

In the Statement of the Case dated December 1997, the RO 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a) and also used language invoking the standards 
utilized by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) in deciding this case.  In Colvin, the Court 
determined that new and material evidence required that the 
evidence was reasonably likely to change the outcome when 
viewed in light of all the evidence of record.  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
determined that the Court's definition of new and material 
evidence imposed a higher burden on claimants than the VA 
regulatory definition because it specifically focused on the 
likely impact the new evidence submitted will have on the 
outcome of the claim.  In this case, the Board has reviewed 
this issue under the current standard articulated in Hodge.  
The Board further finds that the RO effectively ruled under 
both the now invalid standard in Colvin and the correct 
standard in Hodge.  In particular, since the RO found the 
additional evidence was cumulative, and thus not new, the 
citation to the now invalidated Colvin standards as to 
materiality would be moot, as the RO decision was based upon 
materiality.  Thus, since the veteran was provided both the 
criteria and a decision in accordance with Hodge by the RO, 
it is not prejudicial for the Board to proceed with the 
adjudication of this claim at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. (1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection for prostatitis is denied.  

In the alternative, even assuming the RO decision could be 
deemed to have relied on Colvin, the fact is that the absence 
of competent evidence linking prostatitis, if currently 
present, to service, would make the claim not well grounded.  
Thus, under Elkins, supra., any error by the RO is harmless.  

III.  Entitlement to an Increased Evaluation for Bronchial 
Asthma.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's service-connected disability has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999) 
(bronchial asthma).  This Diagnostic Code has been updated.  
61 Fed. Reg. 46720 (Sept. 5 1996).  As the veteran filed this 
claim in October 1996, the Board will solely utilize the 
updated Diagnostic Code.  

Under the updated Diagnostic Code, bronchial asthma of FEV-1 
less than 40 percent predicted, or FEV-1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications warrants a 100 percent evaluation.  
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids warrants a 60 percent evaluation.  FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or daily inhalation or oral bronchodilator therapy, or 
inhalation anti-inflammatory medication warrants a 30 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

In this case, the veteran has indicated a productive cough 
with dyspnea on moderate exertion.  Pulmonary function 
studies showed FEV-1 to be 76.20 percent and FEV -1/FVC to be 
93.81 percent.  It was also indicated that this condition was 
markedly improved with an inhaler.  

The recent VA examinations, as well as those medical reports 
provided by the veteran's private health care providers, have 
not disclosed that he has a severe productive cough with 
dyspnea on slight exertion with pulmonary function studies 
indicating a severe ventilatory impairment.  He has not been 
shown to have emphysema with impairment in general health 
manifested by loss of weight, anemia or occasional pulmonary 
hemorrhages.  The recent pulmonary function studies, while 
they would support a determination that he is entitled to a 
30 percent evaluation, would not support a determination that 
he warrants a 60 percent evaluation, which requires a FEV-1 
of 40 to 55 percent predicted, or an FEV-1/FVC of 40 to 55 
percent.  The medical evidence of record would also not 
support a finding that the veteran requires at least monthly 
visits to a physician for required care of exacerbations or 
intermittent courses of systemic corticosteroids.  

The June 1997 medical report of the veteran's pulmonologist, 
while supporting the determination that he warrants a 
30 percent evaluation, would not support a finding that he 
meets the requirements of a 60 percent evaluation.  While the 
veteran has claimed daily "mild" attacks requiring him to 
use his inhaler, the medical evidence of record clearly 
indicates that the use of this inhaler markedly improves his 
condition.  Without such difficulties, a 30 percent 
evaluation would not be warranted.  

In evaluating this disability, although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As stated by 
the Court, where the "preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Id. at 56.  

In this case, while this is not an issue of an initially 
assigned disability evaluation, the Board has considered 
whether there is evidence that supports the veteran's claim 
at different periods of time during the appeal period.  
However, the most probative evidence supports a conclusion 
that there has been no actual variance in the severity of the 
service-connected disability during the appeal period since 
the veteran initially filed his claim in October 1996.  
Accordingly, the Board does not find evidence that the 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the date the veteran filed his 
claim to the present supports the conclusion that he is 
entitled to no more than a 30 percent evaluation for his 
service-connected asthma.  Accordingly, the veteran's claim 
is denied.  


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
prostatitis remains denied.

Entitlement to an increased evaluation for bronchial asthma 
is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 


